Opinion issued January 29, 2015.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-01023-CV
                            ———————————
                    LAVENA V. HIGHTOWER, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1270245



                        MEMORANDUM OPINION

      Appellant Lavena V. Hightower filed a motion to dismiss her appeal. No

other party has filed a notice of appeal, and no opinion has issued. See TEX. R. APP.

P. 42.1(a)(1), (c). This motion has been on file with the Court for more than ten
days and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5),

10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.




                                        2